THE THIRTEENTH COURT OF APPEALS

                                   13-10-00232-CV


    EZEQUIEL CASTILLO, INDIVIDUALLY, MARIA DE LOS ANGELES CASTILLO,
  INDIVIDUALLY AND AS NEXT FRIEND FOR ASHLEY CASTILLO AND EZEQUIEL
          CASTILLO JR., AND ROSA SILVIA MARTINEZ, INDIVIDUALLY
                                    v.
                         FORD MOTOR COMPANY


                        On Appeal from the 404th District Court
                              of Cameron County, Texas
                           Trial Cause No. 2003-01-251-G


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

November 12, 2015